Tbe plaintiff and tbe interveners moved for a rebearing, wbicb was denied without costs, and tbe following opinion was filed October 3, 1905:
Cassoday, C. J.
Tbe motion for a rebearing presents no ground for bolding tbe bank liable in tbis action for tbe $500 for wbicb Mr. Schwedler gave bis check more than a month prior to tbe time when any money belonging to tbe plaintiff or to any of tbe interveners was deposited in tbe bank. Tbe reason for this ruling is sufficiently stated in tbe opinion filed (ante, pp. 498, 505-511, 103 N. W. 1123, 1127, 1128). So, for tbe reasons there given (ante, pp. 505-510, 103 N. W. 1126, 1127), we adhere to tbe ruling there made “that tbe $648.13 standing to tbe credit of Mr. Schwedler on tbe books of tbe bank on tbe morning of February 10, 1902, was in equity tbe property of tbe owners of tbe net produce from wbicb tbe same was realized, and should be paid to such owners according to their proportionate shares thereof in equity.” We are now asked to fully determine tbe rights of tbe parties upon tbe facts here presented. While tbe principles upon wbicb those rights 'are to be determined are stated in tbe former opinion, yet tbe rights of tbe respective parties are not there stated in detail.
Tbe question is as to tbe proper distribution to be made of tbe $648.13 to tbe credit of Schwedler in tbe bank on tbe morning of February 10, 1902. As stated in tbat opinion, $1,161.43 belonging to tbe plaintiff, Boyle, was deposited in tbe bank to tbe credit of Schwedler December 14 and 18, 1901. Upon tbe theory tbat there was only $648.13 to be distributed, it was found by tbe trial court and is undisputed *512tbat tbe lowest balance to tbe credit of Scbwedler between December 9, 1901, and February 10, 1902, was $153.50, on January 2, 1902. Since no money belonging to any of tbe interveners went into tbe bank prior to tbe day and year last mentioned, it is manifest tbat tbe $153.50 so to tbe credit of Scbwedler January 2, 1902, was in equity tbe property of Boyle. It is also manifest, upon tbe principles stated, tbat tbe moneys belonging to Boyle wbicb had been drawn from tbe bank on tbe checks of Scbwedler prior to January 2, 1902, cannot be reached by him in this action. It appears from tbe findings and is undisputed tbat after January 2, 1902, and during tbat month, there were deposited in tbe bank to tbe credit of Scbwedler moneys belonging to tbe following inter-veners, respectively, in tbe amounts stated, to wit: Wibe, $426.92; Anderson, $430.38; McNeil, $147.35; and Brown, $165.20 — making in tbe aggregate, with tbe amount so belonging to Boyle, $1,323.35. It also appears from tbe findings and is undisputed that tbe intervener Larson shipped to Scbwedler a carload of grain, wbicb be sold on commission, and tbe proceeds thereof, amounting to $527.78, were deposited in tbe bank to tbe credit of Scbwedler February 4 and 8, 1902, and tbat after paying therefrom tbe freight, inspection, and other charges, including commissions, tbe balance thereof, amounting to $439.08, belonged to Larson, and tbat after such deposit of tbe proceeds of Larson’s grain “tbe only checks drawn or paid upon said account were three in number, . . . amounting in tbe aggregate to $109.20.” Assuming tbat this amount was all paid from the proceeds of Larsons grain, then, by deducting this amount from tbe $527.78, tbe proceeds of Larson’s grain so deposited, there remains a balance of at least $418.58 as belonging to Larson, and wbicb must have been in tbe bank to tbe credit of Scbwedler on tbe morning of February 10, 1902. We perceive no reason why Larson is not entitled to tbat amount in tbe judgment to be entered in this action. Deducting tbe $418.58 from tbe $648.13 *513standing to the credit of Sehwedler on the morning of Eeb-ruary 10, 1902, and it leaves a balance of $229.55 to be distributed to Boyle and the four interveners whose moneys went into the bank to the credit of Sehwedler in the month of January, 1902, as stated, according to their proportionate shares thereof in equity; that is to say, to Boyle $26.63, to Wibe $74.05, to Anderson $74.65, to McNeil $25.56, and to Brown $28.66, making a total of $229.55. This gives to each a little over seventeen and one third per cent, on the amount of his claim for his money so on deposit in January, 1902. The division thus to be made is in accordance with the principles stated in the former opinion.
By the Gourt. — The judgment of the superior court for Douglas county is hereby modified by reducing the amount of the recovery from the First National Bank to $648.13, and that the same be divided between the parties equitably entitled, as indicated in the former opinion and as stated in this opinion, and that, as so modified, the judgment is- affirmed, with costs in this court in favor of the appellant.